USCA4 Appeal: 22-1288      Doc: 20        Filed: 12/22/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-1288


        TRACEY DIANE COLQUITT,

                            Plaintiff - Appellant,

                     v.

        BON SECOURS MERCY HEALTH, d/b/a St. Francis Nursing Center;
        DOMINQUE HAWKINS; TAMIKA GREENE; BRIELLE ROBERSON; ST.
        FRANCIS NURSING CENTER,

                            Defendants - Appellees,

                     and

        IRVIN LAND,

                            Defendant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Roderick Charles Young, District Judge. (4:21-cv-00053-RCY-RJK)


        Submitted: December 20, 2022                             Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 22-1288      Doc: 20         Filed: 12/22/2022    Pg: 2 of 3




        Tracey Diane Colquitt, Appellant Pro Se. Laura May Hooe, Kathleen Mary McCauley,
        MORAN, REEVES & CONN, PC, Richmond, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1288      Doc: 20         Filed: 12/22/2022      Pg: 3 of 3




        PER CURIAM:

               Tracey Diane Colquitt appeals the district court’s order dismissing her second

        amended complaint alleging retaliation, in violation of Title VII of the Civil Rights Act of

        1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17, the Age Discrimination in

        Employment Act of 1967, 29 U.S.C. §§ 621 to 634, the Americans with Disabilities Act of

        1990, 42 U.S.C. §§ 12101 to 12213 (“ADA”), and Virginia Code § 40.1-27.3; and failure

        to accommodate her disability, in violation of the ADA. Confining our review to the issues

        raised in the informal brief, see 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177

        (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

        our review is limited to issues preserved in that brief.”), we have reviewed the record and

        find no reversible error. Accordingly, we deny Colquitt’s motion for appointment of

        counsel and affirm the district court’s judgment. Colquitt v. Bon Secours Mercy Health,

        No. 4:21-cv-00053-RCY-RJK (E.D. Va. Feb. 16, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3